DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
1.	The election with traverse filed October 23, 2022 is acknowledged and has been entered.
	Applicant has elected the species of the invention in which the epitope of polio-like kinase 1 (PLK1) comprises or consists of SEQ ID NO: 1, in which the tumor to be prevented or treated is leukemia, and wherein the composition, which is intended for use in preventing or treating tumors and/or which is administered to a subject in need thereof comprises an antigen presenting cell or more particularly a dendritic cell having on its surface a complex comprising a peptide having the amino acid sequence of the epitope and an MHC antigen.  

2.	Claims 1-16 are pending in the application.  Claims 2-5, 8, 15, and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 23, 2022.

3.	Claims 1, 6, 7, and 9-14 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed December 13, 2019 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed August 22, 2022 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	For the reasons set forth in the preceding Office action mailed August 22, 2022, the different inventions or different species thereof, as listed therein, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. 
	To be clear, the different species are materially different compositions comprising either a peptide, an antigen presenting cell (APC), or a cytotoxic T lymphocyte (CTL) and the materially and manipulatively distinct methods of using these different composition as intended (i.e., to treat or prevent tumors).  Inasmuch as each of the different species is different from the others for these reasons, it is evident that each of the different species has a different special technical feature (i.e., each different species involves the use of materially different compositions to prevent or treat tumors by different mechanisms).
	Then, in light of the grounds of rejection of the claims directed to the elected invention that follow, it is apparent that although the inventions appear to be linked by a common concept, or special technical feature, namely the claimed “epitope” (or peptide) according to claim 1, because the prior art teaches peptides or polypeptides comprising or consisting of the amino acid sequence of the claimed “epitope” (or peptide)1 (and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of subject matter described by the prior art), this technical feature that appears to link the inventive concepts of the different inventions does not constitute a special technical feature as defined by PCT Rule 13.1, as it does not define a contribution over the prior art. 
Accordingly, the restriction and election requirement set forth in the Office action mailed August 22, 2022 is deemed proper and therefore made FINAL.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed applications is acknowledged.  
However, claims 1, 6, 7, and 9-14 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application, i.e., PCT/KR2018/006651, namely June 12, 2018.

Drawings
7.	The drawing set forth as Figure 1 is objected to because the figure depicts amino acid sequences, which are not identified by sequence identification numbers, either in the figure or in the brief description of figure at page 4 of the specification.  Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
  	A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d).  However, this ground of objection would be withdrawn, so that a replacement drawing would be not be required, if Applicant were to amend the brief description of the figure at page 4 of the specification to include sequence identification numbers. 

Specification
8.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Ficoll™; see, e.g., paragraph [00062] at pages 13 and 14 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

9.	The disclosure is objected to for the following reason:  The specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  Sequences appearing in the specification and/or drawings must be identified by sequence identifier in accordance with 37 C.F.R. 1.821(d).  According to 37 CFR § 1.821(a), an unbranched sequence of four or more specifically identified amino acids or an unbranched sequence of ten or more nucleotides must be identified by sequence identification numbers.  See MPEP § 2422.01.
In this instance, the sequences depicted in Figure 1 are not identified by sequence identification numbers, either in the figure or in the brief description of figure at page 4 of the specification.  In addition, there is a relatively large number of sequences disclosed throughout the specification, which are not identified by a sequence identification number.  As an example, in paragraph [00022] at page 5 of the specification there are three amino acid sequences that are not identified.  
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
As noted in the attached Notice to Comply, appropriate action correcting this deficiency is required.  If necessary to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 6, 7, and 9-14 are indefinite for the following reasons:
	(a)	Claim 1 is drawn to an epitope of polio-like kinase 1 (PLK1), “which is selected from the group consisting of SEQ ID NOs: 1 […]”.  This recitation renders the claim indefinite because it cannot be ascertained if the invention is a peptide comprising or consisting of the amino acid sequence of SEQ ID NO: 1.  Must the epitope (peptide) that is regarded as the invention comprise SEQ ID NO: 1 or must it consist of SEQ ID NO: 1?  What is the subject matter that is regarded as the invention?
	(b)	According to claim 1 the epitope is “specific for Human Leukocyte Antigen -A2 (HLA-A2) subtypes”, but must the epitope be restricted to each and every  HLA-A2 subtype or only certain ones?  The specification appears to make mention of only one particular HLA-A2 subtype, namely HLA-A*0201.2  It might be presumed that the disclosed peptide is HLA-A*0201-restricted, but there appears to be no indication that the peptide is also capable of binding to any and all other HLA-A2 subtypes.  Notably Barouch et al. (J. Exp. Med. 1995 Dec 1; 182 (6): 1847-56) has reported a finding that the HLA-A*0201 allele has been extensively studied but that far less is known about other A2 subtypes; see entire document (e.g., the abstract’ and page 1847).  Furthermore, Barouch et al. discloses that A*0202 has a similar peptide motif to A*0201, but that A*0205, A*0214, and A*6901 have different motifs, which meshes with their finding that A*0201-restricted peptides can also bind to A*0202 but do not bind strongly to the other alleles (see, e.g., the abstract).  Such findings suggest that it cannot be presumed a priori that just because it was found that the peptide of SEQ ID NO: 1 (as disclosed by this application) binds to HLA-A*0201, it will also be found to be capable of binding to any and all A2 subtypes.  Accordingly, as more thoroughly explained below, Applicant is reminded of their duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, but also to provide a clear measure of what it is that is regarded as the invention so so as to permit the Office to determine if the claimed invention meets all the criteria for patentability and whether or not the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.  Here, if there is only evidence that the peptide binds to HLA-A*0201, as opposed to any and all other A2-subtypes, it is suggested that the claims be amended to recite the peptide is HLA-A*0201-restricted.
	(c)	Claim 1 recites the epitope is “recognized by a cytotoxic T lymphocyte (CTL)”, but it is unclear hat this actually means?  Must the peptide consisting of the recited amino acid sequence of the epitope (i.e., SEQ ID NO: 1) be recognized by CTLs when presented in the context of a complex comprising HLA-A*0201 and the peptide on the surface of a cell (e.g., a leukemia cell)?  Again it is not clear but strictly speaking CTLs do not specifically recognize or bind to naked peptides.  This raises the question of what it is that is actually regarded as the invention.  Is it a peptide comprising or consisting of SEQ ID NO: 1 or is it a HLA-A*0201 complex comprising the peptide?  Here, if the peptide is regarded as the invention, it is suggested that claim 1 be amended so as to be drawn to a peptide consisting of the amino acid sequence of SEQ ID NO: 1.
	(d)	Claim 6 recites the epitope of claim 1, together in complex with “a Major Histocompatibility Complex (MHC) class I antigen or II antigen, is presented” on the surface of the claimed antigen presenting cell; yet there does not appear to be any evidence that the disclosed peptide of SEQ ID NO: 1 binds to any MHC antigens other than HLA-A*0201.  So what then it is that is actually regarded as the invention?  Is it an antigen presenting cell presenting the peptide of SEQ ID NO: 1 in the context of an HLA-A*0201-peptide complex or is actually any of a plurality of different APCs presenting the peptide in the context of different MHC-peptide complexes?  Here, since it would appear there is no evidence that the peptide is capable of binding to any MHC antigens other than HLA-A*0201,3 it is suggested that claim 6 be amended to recite the antigen presenting cell presents the peptide of SEQ ID NO: 1 in the context of an HLA-A*0201-peptide complex at its surface.
	(e)	Claim 13 recites the claimed cytotoxic T lymphocyte (CTL) “specifically recognized a complex of the epitope of polio-like kinase 1 and a Major Histocompatibility Complex (MHC) class I antigen or II antigen, which is presented on the surface of an antigen presenting cell according to claim 6; yet there does not appear to be any evidence that the disclosed peptide of SEQ ID NO: 1 binds to any MHC antigens other than HLA-A*0201.  So what then it is that is actually regarded as the invention?  Is it a CTL that specifically recognizes on the surface of an antigen presenting cell a complex of the peptide of SEQ ID NO: 1 and HLA-A*0201 molecule or is actually any of a plurality of different CTLs that are capable of recognizing APCs presenting the peptide in the context of different MHC-peptide complexes?  Here, since it would appear there is no evidence that the peptide is capable of binding to any MHC antigens other than HLA-A*0201,4 it is suggested that claim 6 be amended to recite the CTL specifically recognizes a complex of the peptide of SEQ ID NO: 1 and an HLA-A*0201 molecule on the surface of antigen presenting cell.
 	(f)	Claim 14 recites the cytotoxic T lymphocyte “comprises CD4+T cells”.  CTLs are CD8+ T cells, not CD4+ T cells; and a CTL is a T cell (it does not “comprise” a T cell).  Given these facts it is unclear how the claim is to be construed or what subject matter it is that is regarded as the invention.
	(g)	Claim 12 recites administering to “a subject in need thereof”, but the phrase “in need thereof” is not defined by the claim or by the specification, and it is unclear of what the subject is required to be in need.  Moreover, the specification does not provide a standard for ascertaining whether or when a given subject is to be regarded as being “a subject in need thereof” and is also void of guidance indicating how one should determine when or recognize that a given subject is in fact “a subject in need thereof”.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, if the method is intended for use in treating leukemia in the subject, then, it is suggested that claim 12 be amended to recite administering to a subject having leukemia.
	(h)	Claim 12 recites administering “an effective amount of the composition for preventing or treating tumors of claim 11”, but this renders the claim indefinite because it is unclear if the amount that is administered to the subject is an amount that is effective to treat tumors (as recited by preamble of the claim) or an amount that is effective to prevent or treat tumors (as recited by the body of the claim and the language of the preceding claim).  The metes and bounds of the subject matter that Applicant regards as the invention cannot be ascertained, where the claims recite the phrase “effective amount”, yet fail to state the function that is necessarily achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  In this instance, it is unclear whether the claim requires the “effective amount” of the composition administered to the subject “in need thereof” be sufficient to treat or prevent tumors.  Furthermore, while prevention is an absolute term, treatment is not.  The various endpoints and extents that define effective treatment are of a more conditional or qualitative nature.5  So, if the effective amount of the composition administered to the subject is required to be effective to treat tumors in a subject, what effect is necessarily achieved?  It is submitted that the expected or desired effect that is to be achieved in the practice of the claimed invention to treat tumors, unless more particularly defined, is highly subjective and would tend to vary substantially; and accordingly, the claims fail to delineate with the requisite clarity and particularity the metes and bounds of the invention, so as to permit the skilled artisan to know or determine infringing subject matter.6  
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	Claims 1, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn or directed to an “epitope” of polio-like kinase 1 (PLK1).  It is unclear if the invention is regarded as being a peptide comprising or consisting of SEQ ID NO: 1,8 but if it the former then the claims are broadly but reasonably drawn to any of a plurality of polypeptides having substantially different structures and no particular function.  Certainly not all polypeptides comprising the amino acid sequence of SEQ ID NO: 1 are expected to function in the same manner as either the disclosed peptide consisting of SEQ ID NO: 1 or the polypeptide from which the amino acid of the peptide is derived, i.e., PLK1.  Because the polypeptides encompassed by the claims have such widely differing structures and no particular function, there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the claimed genus and any one particularly identifying functional feature that is shared by its members.  For this reason it would not be possible for the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the polypeptides comprising SEQ ID NO: 1, which are encompassed by the claims; and as a consequence the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a). 
Here Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.
 	PLK1 may well be a polypeptide comprising SEQ ID NO: 1 but it is not reasonably regarded as representative of the genus as a whole because, once again, the claimed polypeptides might have very different structures and functions.  Therefore, the disclosure of PLK1 and the peptide of SEQ ID NO: 1, which is presumably a fragment of PLK1, is not sufficient alone to meet the requirements where the claims are drawn far more broadly to a genus of structurally and functionally disparate polypeptides.
	 According to the claimed “epitope” or peptide comprising or consisting of SEQ ID NO: 1 is “specific for” HLA-A2 subtypes and “recognized by” CTLs.  Similarly the claimed antigen presenting cell presents at its surface a complex of the epitope and an MHC class I molecule or an MHC class II molecule, which is recognized by a CTL,9 and the claimed CTL recognizes a complex of the epitope and an MHC class I molecule or an MHC class II molecule on the surface of an antigen presenting cell.  However, it would appear that in evident contrast to the breadth of the claims, it is only shown that a peptide consisting of SEQ ID NO: 1 is HLA-A*0201-restricted (i.e., capable of binding to an HLA-A*0201 antigen to form a complex at the surface of a cell) and it cannot be predicted if any peptide or polypeptide comprising SEQ ID NO: 1 or even if the peptide consisting of SEQ ID NO: 1 will also be found to be capable of binding to other HLA-A2 subtypes, other MHC class I antigens, or any MHC class II antigens.  To be clear, even though it may be shown that a peptide consisting of SEQ ID NO: 1 is capable of binding to an HLA-A*0201 molecule to form a complex on the surface of a cell, it cannot be presumed that any given peptide or polypeptide comprising SEQ ID NO: 1 will also be found to be so capable.  In fact, in general, peptides that are only slightly longer than the peptide of SEQ ID NO: 1 (which is 10 amino acids in length) may not bind to an HLA-A*0201 molecule because in general the peptides that do bind to HLA-A2 class I molecules are about 8-11 amino acids in length.10 
	 Here it is duly noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).    
Then, inasmuch as the claims are drawn to the peptide of SEQ ID NO: 1, which binds to any MHC antigen other than HLA-A*0201, where there is only evidence that it binds to HLA-A*0201, Applicant is aptly reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Turning to other issues, according to claim 11 the composition is intended for use in preventing or treating tumors and according to claim 12 the method is intended for use in treating tumors.  It is very unlikely however that the claimed invention may ever be used to treat or prevent any given tumor especially not a tumor that does not express PLK1.  It will do very little to elicit or boost or initiate an immune response in a subject using PLK1 as an antigen or immunogen (or a fragment thereof such at the disclosed peptide of SEQ ID NO: 1) if the tumor in the subject does not express PLK1 because the tumor cells will not be recognized by the immune cells that are produced or administered to the subject.11  Similarly since the peptide of SEQ ID NO: 1 is HLA-A*0201-restricted, if the subject is not HLA-A*0201+, the method will not likely be effective.  Support for this position is found in the teachings of Park et al. (Cancer Sci. 2011 Aug; 102 (8): 1448-54), which shows that following induction of anti-PLK1 immune responses cytotoxic activity was only evident against MHC-matched, PLK1-expressing tumor cells (see entire document; e.g., page 1450).  So, for example, vaccinating a subject using antigen presenting cells (e.g., dendritic cells) expressing PLK1 or the peptide fragment thereof consisting of the amino acid sequence of SEQ ID NO: 1 will not be effective to trigger the immune system of the subject to eliminate tumor cells in the subject who is not HLA-A*0201+ and/or who has a tumor that does not express PLK1.  For these reasons it is submitted that the specification would not reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
Furthermore, inasmuch as the claims are drawn to subject matter intended for use in preventing tumors, there appears to be no evidence disclosed by this application supporting the assertion that it is possible to prevent the formation of a tumor in a subject by eliciting, boosting, or initiating an immune response in a subject that is directed against PLK1 or cells expressing the protein.12  It follows then that the specification would not reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed invention, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

14.	Claims 1, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a peptide consisting of the amino acid sequence of SEQ ID NO: 1, an HLA-A*0201+ antigen presenting cell or more particularly a dendritic cell loaded with the peptide, an cytotoxic T lymphocyte that is specific for the HLA-A*0201-restricted peptide of SEQ ID NO: 1, and a method for treating a tumor overexpressing a human PLK1 polypeptide comprising SEQ ID NO: 1 in an HLA-A*0201-expressing subject, said method comprising administering to the subject a composition comprising a plurality of said antigen presenting cell or more particularly dendritic cell, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice13), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that a peptide or polypeptide comprising or consisting of SEQ ID NO: 1 will bind to any given MHC molecule and be suitably used to elicit an immune response in a subject that is effective to prevent or treat any given tumor and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a peptide or polypeptide comprising or consisting of SEQ ID NO: 1 that is capable of binding to any given MHC molecule, which is suitably and effectively used to elicit an immune response in a subject that is effective to prevent or treat any given tumor; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,358,738. 
	Claim 1 is herein drawn to a peptide or polypeptide comprising the amino acid sequence of SEQ ID NO: 1.
	U.S. Patent No. 6,358,738 (Erikson et al.) teaches a polypeptide comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by the instant application); see entire document (e.g., Example 1).
	Absent a showing of any difference, it is submitted that the disclosure by Erikson et al. anticipates the claimed invention.

17.	Claims 1, 6, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Cancer Sci. 2011 Aug; 102 (8): 1448-54). 
	Claims 6, 7, 9-11, and 12 are herein drawn to a composition comprising antigen presenting cells or more particularly dendritic cells expressing PLK1, so as to present at the cell surface complexes of MHC molecules and a peptide consisting of the amino acid sequence of SEQ ID NO: 1, and a method for treating a tumor in a subject comprising administering to the subject the composition of dendritic cells, as well as to a composition comprising CD8+ cytotoxic T lymphocytes (CTLs) that are specific for the MHC-peptide complex at the surface of the dendritic cells. 
	Park et al. teaches human PLK1, which is a polypeptide comprising an amino acid sequence that is identical to SEQ ID NO: 1 (as set forth by the instant application).  Park et al. teaches the induction of antitumor immunity in a subject by the administration to the subject of a composition comprising dendritic cells electroporated with mRNA encoding mouse or human PLK1; see entire document (e.g., page 1449).  Park et al. teaches the mRNA encoding human PLK1 was transcribed in vitro and introduced into dendritic cells by electroporation (see, e.g., page 1449).  The dendritic cells were then used to generate human PLK1-specific CTLs from the peripheral blood mononuclear cells (PBMCs) of healthy donors in vitro (see, e.g., page 1452).
	Absent a showing of any difference, it is submitted that the disclosure by Park et al. anticipates the claimed invention because it is reasonably expected that the peptide of SEQ ID NO: 1 is a peptide fragment of human PLK1 that is naturally presented in the context of an MHC complex by the dendritic cells after the protein is degraded by the proteasome,14 but the Office lacks the resources and facilities needed for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics as the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different the subject matter taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

Conclusion
18.	No claim is allowed.

19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Clay et al. (Proc. Natl. Acad. Sci. USA. 1993 Jun 1; 90 (11): 4882-6) teaches a polypeptide comprising an amino acid sequence that is identical to SEQ ID NO: 1.
	
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
November 3, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the rejections of the claims under 35 U.S.C. § 102 that follow.
        2 See paragraph [0005] at page 2 of the specification.
        3 To be particularly clear, not only is not evident that the peptide is bound by A2 subtypes other than HLA-A*0201, but there is no evidence that the peptide is capable of binding to other MHC (HLA) class I molecules or to any MHC (HLA) class II molecules.
        4 To be particularly clear, not only is not evident that the peptide is bound by A2 subtypes other than HLA-A*0201, but there is no evidence that the peptide is capable of binding to other MHC (HLA) class I molecules or to any MHC (HLA) class II molecules.
        5 Here it does not appear that the specification discloses what endpoints (e.g., a reduction in tumor volume) are to be used in determining if the method is effectively used.  Nevertheless, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        	
        6 The same may be said of the subject matter of claim 11 since according to claim 11 the composition is intended for use in treating tumors.  Here again it is unclear what effect is necessarily achieved when the claimed invention is used as intended.  Notably this issue may best be remedied by amending claim 11 to strike the recitation of intended use (i.e., “for preventing or treating tumors”). 
        7 See M.P.E.P. § 2172 (II).
        8 See the above rejection of the claims under 35 U.S.C. § 112(b).
        9 Notably CTLs do not recognize class II MHC antigen-peptide complexes. Recognition of peptide-MHC class II complexes by CD4+ T cells stimulates their activation and differentiation into T helper (Th) cell subsets and also mediates interactions between antigen-specific B cells and Th cells. Recognition of peptide-MHC class I complexes on dendritic cells (DCs) by CD8+ T cells stimulates the differentiation of CD8+ T cells into CTLs. 
        
        10 See, e.g., Hassan et al. (J. Biol. Chem. 2015 Jan 30; 290 (5): 2593-603); see entire document (e.g., the abstract).
        11 This is because, for example, CTLs that are specific for the peptide-HLA-A*0201 complex will bind to cells presenting the complex; if the tumor cells in the subject do not express PLK1, then because the complex will not be presented by the tumor cells, the CTLs that are administered to the subject will not target the tumor cells for destruction.
        
        12 It seems very unlikely that the invention might ever be used to prevent cancer since PLK1 is normally expressed by a large number of different types of cells and tissues, so its expression is not causative of disease.  See, e.g., https://www.proteinatlas.org/ENSG00000166851-PLK1/tissue.  Besides, generally speaking, the prevention of cancer is an intractable proposition, if not now wholly impractical, given, for example, that it is a heterogeneous disease, having widely varying pathologies and etiologies, and that its causes are multifactorial and as yet only partially characterized and poorly understood.  It is generally recognized that a disease cannot be prevented unless and until its causes are fully appreciated and understood to a degree that it becomes possible to intercede effectively to block its onset or development.
        13 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        14 Following degradation of intracellular proteins including PLK1 the peptide fragments of the protein are transported to the endoplasmic reticulum by the TAP protein complex and there the peptides bind to HLA class I molecules in complex with 2-microglobulin.  The peptide-HLA complexes are then trafficked to the cell surface and may can be recognized by CD8+ T cells.  The complexes comprising the peptide of SEQ ID NO: 1 are thus a part of the cell’s HLA peptidome, which contains a rich repertoire of peptides that informs T cells about abnormalities in the cell’s genome, transcriptome, and proteome to facilitate recognition of tumor cells.